DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 11/25/2020.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkowiak et al. (U. S. Pat. App. Pub. – 2011/0237295).
	Regarding claim 1, Barkowiak et al. disclose a personal hearing device (100), comprising: a microphone (120), for receiving an acoustic input signal, which is a mixture of sounds (116) coming from a first acoustic source and sounds coming from a second acoustic source; a speaker (114); and an acoustic processing circuit (110, 104), for automatically identifying within the acoustic input signal the first acoustic source according to voiceprint recognition (Fig. 1), and accordingly distinguishing separating the sounds coming from the first acoustic source from sounds other than the sounds coming from the first acoustic source, wherein the acoustic processing circuit further processing the acoustic input signal by individually adjusting differently the sounds coming from the first acoustic source from the sounds other than the sounds coming from the first acoustic source, thereby generating an acoustic output signal to be played on the speaker for a user ([0013-0018]).

	  Regarding claim 3, Barkowiak et al. disclose the personal hearing device, wherein the acoustic processing circuit distinguishes the sounds coming from the first acoustic source according to spectral voiceprints (abstract).
	Regarding claim 4, Barkowiak et al. disclose the personal hearing device, wherein the acoustic processing circuit further identifies distinguishes the sounds coming from the first acoustic source according to voiceprint characteristics of a speaking person ([0016-0018]).
	Regarding claim 5, Barkowiak et al. disclose the personal hearing device, wherein the acoustic processing circuit further determines whether the sounds coming from the first acoustic source contain a specific term or a voice segment ([0016-0018]).
	Regarding claim 7, Barkowiak et al. disclose the personal hearing device, wherein the acoustic processing circuit filters out the sounds coming from the first acoustic source ([0013-0018]).
	Regarding claim 8, Barkowiak et al. disclose the personal hearing device, wherein the acoustic processing circuit increases within the acoustic input signal a volume of the sounds coming from the first acoustic source relative to the sounds other than the sounds coming from the first acoustic source ([0013-0018]).
	Regarding claim 9, Barkowiak et al. disclose the personal hearing device, wherein the acoustic processing circuit performs two or more different types of processing on the acoustic input signal, and switches between different processing modes in response to a user instruction ([0013-0018]).

	Regarding claim 11, Barkowiak et al. disclose a personal hearing device (100), wirelessly connected to an external acoustic processing device (126), the personal hearing device comprising: a microphone (120), for receiving an acoustic input signal, which is a mixture of sounds (116) coming from a first acoustic source and sounds coming from a second acoustic source; a speaker (114); and a communication circuit (116), for wirelessly transmitting the acoustic input signal to the external acoustic processing device, the external acoustic processing device automatically distinguishing within the acoustic input signal the sounds coming from the first acoustic source (Fig. 1); wherein, the external acoustic processing device further processes the acoustic input signal to adjust differently the sounds coming from the first acoustic source from sounds other than the sounds coming from the first acoustic source, thereby generating an acoustic output signal to be received by the communication circuit and played on the speaker for a user ([0013-0018]).
	Regarding claim 12, Barkowiak et al. disclose the external acoustic processing device, comprising: a processor (134), automatically distinguishing within the acoustic input signal sounds coming from a first acoustic source (129-130), and processing the acoustic input signal to individually adjust differently the sounds coming from the first acoustic source from sounds other than the sounds coming from the first acoustic source, thereby generating an acoustic output signal to be provided to the personal hearing device (127-130).
	Regarding claim 13, Barkowiak et al. disclose the personal hearing device, a computer program product stored in a computer-usable medium (122), comprising a computer-readable program (127-130) provided and executable on the external acoustic processing device to automatically distinguish within the acoustic input signal the sounds coming from the first acoustic source, and process the acoustic input signal to individually adjust differently the sounds coming from the first acoustic source and sounds other than the sounds coming from the first acoustic source, thereby generate an acoustic output signal to be provided to the personal hearing device (Fig. 1).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651